Citation Nr: 1615659	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating, in excess of 10 percent, for internal derangement of the left knee, postoperative.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was remanded in March 2014 for additional development.

In May 2015, the Board denied an increased rating for the Veteran's knee claim, and remanded the other issues for further development.  The Veteran appealed the Board's May 2015 decision regarding his knee claim to the U. S. Court of Appeals for Veterans Claims (Court), and in a December 2015 Order, the Court vacated the Board decision and remanded the case for development consistent with a December 2015 Joint Motion for Remand (Joint Motion).

The Veteran testified at a travel board hearing in April 2012 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service-connected left knee disability is manifested by pain on motion with flexion functionally limited to between 110 to 120 degrees, and full extension, with slight laxity or instability, no additional functional impairment, or locking or effusion into the joint.

2. The evidence is in equipoise as to whether the Veteran's bilateral hearing loss was aggravated by or related to noise exposure in service.

3. The evidence is in equipoise as to whether the Veteran's bilateral tinnitus is caused by or related to noise exposure in service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for internal derangement of the left knee, postoperative under the current diagnostic code have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015).

2. The criteria for an additional rating of 10 percent but no higher for slight instability under Diagnostic Code 5257, for internal derangement of the left knee, postoperative, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3. The Veteran's bilateral hearing loss was aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

4. The Veteran's bilateral tinnitus was caused by or incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

I. VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in March 2009 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. 38 U.S.C.A. § 5103A(a), (b), (c)  (West 2014). Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records, and post-service treatment records.

VA examinations were conducted in June 2009 and April 2014 for the Veteran's knee claim, and in June 2009, April 2014, and June 2015 for the claims of hearing loss and tinnitus. In reviewing these examination reports, the Board finds that they are adequate for the purpose of adjudicating this appeal. Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2012 Travel Board hearing. 

Pursuant to the Board's March 2014 remand, additional medical records were sought regarding the Veteran's knee disability, and the Veteran received VA examinations for his knee, hearing loss, and tinnitus.

Pursuant to the Board's May 2015 remand, the Veteran was provided with a development letter in June 2015 that allowed him to offer additional evidence to supplement the record, and he received a VA examination for his hearing loss and tinnitus.

The Board is satisfied that there was substantial compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (finding that the Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions).

 In sum, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claims.  The Veteran has not alleged any deficiency in the VA's actions to fulfill the duty to notify or assist.

II. Increased Rating for Left Knee Derangement

Turning to the evidence of record, the Veteran contends that he is entitled to an increased rating, as his left knee disability has worsened.

By way of history, service treatment records show that in May 1971 the Veteran had a left medial meniscectomy for a tear in the left medial meniscus.

At his June 2009 VA examination, the Veteran reported experiencing constant daily left knee pain. He indicated that the knee occasionally would swell.  The Veteran used no assistive devices and denied any additional limitations with flare-ups.  It was noted that the knee disability interfered with daily activities with walking two blocks or more, sitting for 30 minutes or more, or standing for 30 minutes or more.  The Veteran indicated that traversing stairs definitely aggravated the left knee.  The examiner noted the absence of any neoplasm or rheumatoid arthritis which had been diagnosed a decade before.  The examination showed a 2 1/2 inch scar medially.  There were no deformities, no swelling, and he had full extension of the left knee with pain present medially.  Flexion was 0 to 110 degrees with pain medially.  There was no laxity or instability present, and he had negative Lachman's and McMurray's tests.  Active range of motion testing did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive motion testing.  The Veteran limped favoring the left knee.

X-rays showed mild narrowing of the medial compartment.  There was spurring of the patella and sharpening of the anterior tibial spine.  There was no effusion and adjacent soft tissues were unremarkable.  No change was noted from prior studies in May 2008. 

A June 2009 Magnetic Resonance Imaging (MRI) examination showed a probable tear involving the anterior horn of the lateral meniscus with extension into the inferior articular surface.  It also showed tricompartmental degenerative joint disease and a suggested tear of the anterior cruciate ligament.

At his April 2012 travel board hearing, the Veteran testified that he had constant pain in his left knee.  The Veteran stated that after he mowed the lawn for an hour to 15 or 20 minutes he could barely get back to the house because his left knee hurt so badly.  He indicated he would have to sit down for a while and take a pain pill.  The Veteran stated that he avoided stairs and could not sit for longer than 30 to 40 minutes without having to get up and stretch.  He indicated that he wore braces on each of his knees and used a cane.  At times he noted that his knee completely gave way.  The Veteran stated that he could only walk a few blocks before he started having pain.  The Veteran also noted that his left knee swelled on occasion.  The Veteran testified that daily activities aggravate his left knee.  He noted that he drove a school bus and that by the time he returned back his knee was stiff and he had to walk to loosen them up to get down the stairs of his bus. 

VA treatment records dated April 2012 to June 2014 include MRI results in April 2012 which showed left knee tricompartmental osteoarthritis, worsened since June 2009; extensive maceration/complex tearing of the medial meniscus; mild free edge fraying in the lateral meniscus without a definitive discrete tear; thickening and abnormal signal throughout the anterior cruciate ligament suggestive of mucoid degeneration/ACL cyst formation; and tiny joint effusion.  A March 2013 outpatient note indicated that the Veteran reported seeing orthopedics for persistent left knee pain in October 2012 and that it was suggested surgery intervention was not indicated; and conservative treatment was suggested.  In a September 2013 outpatient treatment entry a history of chronic left knee pain was noted.  The Veteran reported his left knee pain was stable, and that he was not interested in intervention for this currently.  A March 2013 note described a history of chronic knee pain, which the Veteran reported was stable.  It was noted that the Veteran was previously seen by orthopedics in 2012 and that conservative treatment was recommended.

At the Veteran's April 2014 VA examination, the examiner noted that the Veteran was able to flex the left knee to 120 degrees, and extend it to 0 degrees.  There was evidence of painful motion beginning at 90 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions, and did not have additional limitation in range of motion of the knee or lower leg following repetitive use testing.  The Veteran did have functional loss, which was described by the examiner as pain on movement.  The Veteran did not have tenderness or pain to palpation for the joint line or soft tissues of either knee.  Left knee strength was noted as 4/5.  There was no left knee instability or subluxation.  The examiner noted that the Veteran used a cane and brace.  It was noted that the Veteran had a well-healed nontender scar on the left knee which was stable and which did not have a total area greater than 39 square centimeters (6 square inches).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Relevant to this claim, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has determined that compensating a claimant for separate functional impairment of the same knee under both Diagnostic Codes 5257 and 5003 does not constitute pyramiding, provided that a separate rating is based upon additional disability.  See VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, General Counsel  also determined that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could be granted for painful, but noncompensable, limitation of motion under Diagnostic Code 5003, applying the principles of 38 C.F.R. § 4.59. 

In addition, General Counsel considered a hypothetical situation, like the situation here, in which a knee disability was rated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by X-rays.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code under 5259 did not involve limitation of motion. 

Given the findings of osteoarthritis, VA's General Counsel held that, where a Diagnostic Code 5259 disability did not involve limitation of motion, a separate rating under Diagnostic Code 5003 in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The opinion did not determine that ratings could be assigned for both Diagnostic Code 5259 and the diagnostic codes pertaining to limitation of motion in all cases, but rather only in those cases where the disability to be rated under Diagnostic Code 5259 did not involve limitation of motion. 

VA's General Counsel further concluded in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may resolve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  The opinion therefore concluded that limitation of motion is a relevant consideration under Diagnostic code 5259, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.

In VAOPGCPREC 9-2004, VA's General Counsel held that separate ratings under Diagnostic Codes 5260 (limitation of leg flexion) and 5261 (limitation of leg extension) may be assigned for disability of the same joint.

Absent X-ray findings of arthritis, limitation of motion should be rated under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  See Hudgens v. Gibson, 26 Vet. App. 558, 561 (2014) (citing Mallard v. U.S. Dist. Court, 490 U.S. 296, 301 (1989) (using dictionary to assist in review of plain meaning of statute).  The Court in Hudgens cited to Dorland's Medical Dictionary's definition of "knee joint" as a compound joint that includes all three compartments of the knee.  Id.   

In this case, the Veteran was granted service connection for internal derangement, left knee, postoperative and assigned a 10 percent rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage in October 2009. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; and a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees.38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5256, ratings of up to 60 percent are available for ankylosis of the knee. 38 C.F.R. § 4.71a, Diagnostic Code 5256.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion into the joint.  38 C.F.R. §4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent rating may be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5262, ratings of 10, 20, and 30 percent, respectively, can be assigned for malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

First, as the Veteran has been diagnosed with arthritis, the Board will consider whether he is entitled to a separate or higher rating under Diagnostic Code 5003.  As noted above, under Diagnostic Code 5259, the current maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  That is, there are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic. 

Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  See Stedman's Medical Dictionary, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second element of Diagnostic Code 5259 requiring that the disability be "symptomatic" is broad enough to encompass multiple symptoms, including pain, limitation of motion, stiffness, or instability.  As already indicated, VAOGCPREC 9-98 determined that Diagnostic Code 5259 includes limitation of motion as a relevant consideration.

The Board finds that the painful limitation of motion associated with the arthritis component of the Veteran's left knee disability is already compensated in the assigned 10 percent rating under Diagnostic Code 5259 as a symptomatic residual of the semilunar cartilage removal.  The record shows that his left knee disability is manifested by findings or symptoms which include subjective complaints of pain, buckling, and difficulty walking and standing for long periods of time, and objective findings of limitation of motion, and tenderness medially.

The critical element in permitting the assignment of separate ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, 6 Vet. App. at 261-62.  As pain, limitation of motion, and painful motion attributable to knee arthritis overlap with the symptomatology upon which the 10 percent rating under Diagnostic Code 5259 has been based, assigning a separate rating under Diagnostic Code 5003 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology. 

With respect to determining whether a rating in excess of 10 percent is warranted, the Board first notes that 10 percent is the highest rating assignable under Diagnostic Code 5259.  Moreover, as incapacitating episodes have not been shown the highest available rating under Diagnostic Code 5003 in this case is 10 percent; thus, Diagnostic Code 5003 does not allow for a separate or higher rating than the 10 percent rating currently assigned under Diagnostic Code 5259.

Next, ankylosis has not been shown.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint." Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  In this case, while limitation of motion has been shown with flexion limited at most to 90 degrees during the April 2014 VA examination (limited to 110 degrees in the June 2009 VA examination) and extension consistently reported at 0 degrees (which is anatomically normal), the evidence does not support that a fixation of the knee joint is present.  Therefore, neither a higher rating nor separate rating is warranted under Diagnostic Code 5256.

Next, with respect to Diagnostic Code 5257, as noted, the VA examinations in June 2009 and April 2014 showed no instability of the left knee.  However, at the Veteran's April 2012 hearing, he testified that his knee gave out on him "a few times" when he was not wearing his brace.  

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2015).

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's VA examinations did not note any instability; however, given the Veteran's competent, credible testimony that his knee gave out on him "a few times," an additional rating of 10 percent for slight recurrent subluxation or instability is warranted.

With respect to Diagnostic Code 5258, the record is silent for any medical evidence of locking of the knee.  Moreover, while an April 2012 MRI showed tiny effusion, this finding was not present on other diagnostic studies, and the VA examinations did not show any effusion.  Accordingly, a higher rating under Diagnostic Code 5258 is not warranted.

Finally, as with the analysis under Diagnostic Code 5003 for arthritis, the current rating under Diagnostic Code 5259 contemplates post-operative symptoms such as limitation of motion and stiffness.  Nonetheless, the Board will consider Diagnostic Codes 5260 and 5261 based on limitation of motion to ascertain whether higher ratings are warranted.  As noted above, limitation of flexion to 30 degrees will be assigned a 20 percent rating under Diagnostic Code 5260 and limitation of extension to 15 degrees warrants a 20 percent rating under Diagnostic Code 5261.

Under the regulations, normal flexion is to 140 degrees and normal extension is to 0 degrees.  Based on the evidence, including the most recent VA examination, the Veteran's flexion has never been worse than 90 degrees and extension has consistently been reported at 0 degrees (anatomically normal).  Specifically, in the April 2014 VA examination, range of motion was reported to 120 degrees with painful motion beginning at 90 degrees.  Following three repetitive ranges of motion, the pain was slightly increased but range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  In other words, even with consideration of the functional loss due to pain, the Veteran has not evidenced flexion limited to at least 30 degrees or extension limited to 15 degrees.  A higher rating under either Diagnostic Code is not warranted.

Moreover, separate ratings cannot be assigned under both Diagnostic Code 5259 and Diagnostic Codes 5260/5261 because to do so would violate the prohibition against pyramiding as it would compensate the Veteran twice for the same symptomatology.  While either diagnostic code may be applied, here the criteria for a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261 have not been met or more nearly approximated; therefore, currently, Diagnostic Codes 5260 or 5261 do not allow for a higher rating than the 10 percent currently assigned under Diagnostic Code 5259.  As such, the Board finds that a separate rating (or increase in rating) under Diagnostic Codes 5260 or 5261 is not warranted for any part of the appeal period.  The Veteran's disability picture does not show evidence of a compensable level of limitation in either extension or flexion, even with consideration of functional loss due to pain.  Even if the limitation in flexion were 10 percent disabling in light of the arthritis, extension in the knee has been consistently normal.  Therefore, separate ratings under Diagnostic Codes 5260 and 5261 are not warranted under VAOPGCPREC 9-2004, and a higher rating through that means is not warranted.

The Board also notes that the evidence does not establish the presence of any malunion or nonunion of the tibia or fibula.  A higher rating under Diagnostic Code 5262 is not warranted.

The Board has also considered the Veteran's statements that his disability is worse.  Specifically, he has reported knee pain, buckling, locking, and pain walking up and down stairs.  He testified that his mobility was limited, that he had difficulty with stairs, and wore a brace and used a cane.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("[A]lthough interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated. 

Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the observations and findings of the medical examiners great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

In sum, the Board finds that the evidence does not support assignment of a rating in excess of 10 percent under Diagnostic Code 5259, and an additional 10 percent for slight subluxation or instability under Diagnostic Code 5257, for internal derangement of the left knee.  38 C.F.R. § 4.3 (2015).

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 
38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44   (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 
 38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  To the contrary, the very symptoms that the Veteran describes in association with his left knee disability and the findings made by the various medical professionals, such as pain, limitation of motion, and painful motion, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, and limitation of motion.  Mauerhan, 16 Vet. App. at 443.  Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his left knee is more severe than is reflected by the assigned rating. 

The evidence does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's left knee disorder specifically contemplate all symptoms of the disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-5263 (2015).  Specifically, the Veteran reports pain, limited range of motion due to pain, and limited physical activity associated with the disorder.  The diagnostic codes themselves refer to range of motion.  Moreover, pursuant to 38 C.F.R. § 4.40 and 4.45, VA considers the functional impact of factors such as pain, weakness and incoordination as part of the proper determination of the schedular rating.  Consequently, those factors are contemplated by the pertinent diagnostic codes. 

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  He is also service connected for hiatal hernia, residuals of right radial head fracture, and hemorrhoids, and there is no suggestion from the evidence that these disabilities, taken together, create a unique or exceptional symptom pattern that is not already contemplated by the schedular ratings applied to each individual disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

TDIU

The Veteran has not raised a claim for a total disability rating based on individual unemployability (TDIU) and the Board finds that the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in fact testified at his hearing that he was employed driving a school bus.

III. Service Connection for Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran most recently had an audiogram in June 2015.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
65
65
LEFT
20
25
60
70
65

The average pure tone threshold was 46 in the right ear and 48 in the left ear, and his speech recognition score using the Maryland CNC test was 92 percent in both ears.  This meets the auditory threshold for hearing loss as defined by 38 C.F.R. § 3.385.

The Veteran had an audiogram upon entry into service in October 1967.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
15
25
25
LEFT
5
-5
15
40
45

When converted from ASA to ANSI standards, upon entry, the Veteran showed high-frequency hearing loss in both ears.  The Veteran's service treatment records contain no other audiograms or evidence regarding the Veteran's hearing loss in service.

The Veteran underwent a VA examination in June 2009.  The examiner found that the Veteran had bilateral sensorineural hearing loss and tinnitus, but indicated that "an opinion regarding service connection for hearing loss would be based on speculation due to [a] lack of exit exam at time of discharge."

In April 2014, the Veteran underwent another VA examination.  This examiner also diagnosed bilateral sensorineural hearing loss and tinnitus, and also indicated that they could not render a medical opinion without resorting to speculation.  As rationale, the examiner stated that a service examination in 1971 noted "defective hearing" but had no audiogram.  Additionally, the Veteran reported exposure to jet engines, diesel generators, and engine room noise during his time on active duty, but also reported noise exposure in his post-service profession of truck driver.  Given that, and the lack of audiogram upon exit, the examiner determined that any conclusion would resort to speculation.

In June 2015, the Veteran underwent a third VA examination.  In it, he was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The examiner concluded that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to service, citing the Veteran's lack of an exit examination and lack of reports of hearing loss in his service treatment records.  The examiner also noted that the Veteran had significant noise exposure post-service, both in his occupation and recreationally.  The examiner concluded that "[n]o evidence available to review would lead to an opinion that his current hearing loss is related to his military noise exposure."

At his April 2012 hearing, the Veteran testified that in service, he began as a fireman, and later transitioned to being an engineer.  He noted that during service he was exposed to "pressure machineries" and diesel generators, without hearing protection, for prolonged periods of time, and when he transitioned to a position in engineering, he continued to have exposure to engine room noise, and occasionally noise from the flight deck.

He also testified that he did not observe hearing problems prior to service, but that he began to experience difficulty hearing and tinnitus around 1970 or 1971, while he was decommissioning a ship.  He noted that his wife complained that the Veteran could not hear her, and asked if he was deaf.  He indicated that the first time he was aware of a problem with his hearing was when he took an employment physical in the mid-1970s, which showed high-frequency hearing loss, and that he had experienced observable hearing loss and tinnitus since 1970 or 1971.  

As stated above, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, the Veteran is competent to report the symptoms of hearing loss and tinnitus, and the Board finds his lay statements to be credible.  The Veteran has credibly asserted that his hearing loss began during service and has continued since that time. The Veteran's lay evidence provides probative evidence in support of his claim.

The Board finds that the June 2015 VA opinion, along with the speculative opinions from the 2009 and 2014 examiners, and the April 2012 lay statements are in relative equipoise.  Therefore, the Veteran prevails.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  Affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss and tinnitus is granted based upon continuity of symptomatology.  38 C.F.R. § 3.303(a), (b) (2015); see also Walker, 708 F.3d 1331.


ORDER

A rating in excess of 10 percent under Diagnostic Code 5259 for internal derangement of the knee, postoperative, is denied.

An additional rating of 10 percent, but no higher, under Diagnostic Code 5257 for internal derangement of the knee, postoperative, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for bilateral tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board regrets the additional delay; however, the question of entitlement to service connection for hypertension must be remanded.

The Veteran is presumed to have been exposed to herbicides.  In the Veteran's August 2015 examination, the VA examiner was asked to comment on whether the Veteran's hypertension was related to his exposure to herbicides in service, and the examiner answered that "[t]he VA has not identified hypertension as a condition presumed to be associated with exposure to herbicides during the Vietnam War." 

It is true that hypertension is not listed as a condition that is presumed to be the result of herbicide exposure.  38 C.F.R. § 3.309(e) (2015).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  This was reiterated in again Update 2010. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  The findings of the NAS reach the low threshold established to indicate that there may be a nexus between the Veteran's hypertension and service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An addendum opinion on this issue is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to the examiner who completed the August 2015 VA examination, or, if they are not available, to a new examiner who is qualified to give an opinion on the Veteran's hypertension, so an addendum opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service or is related to any incident of service, including in-service exposure to herbicides.  The examiner is admonished that although hypertension is not presumed to be the result of herbicide exposure, there is "limited or suggestive evidence of an association," and that this must be addressed in his or her opinion.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


